Webster, J. —
The sole question for determination in this case is whether, under the provisions of chapter 127, Laws of 1913, page 391, Rem. Code, § 946-1 et seq., commonly known as the Red Light Law, the tax or penalty which the statute provides shall be entered as a part of the decree of abatement may be assessed against the person and property of the owner of the premises upon which the nuisance is maintained, in the absence on his part of knowledge, either actual or constructive, of the existence of the nuisance.
This precise question is answered in the negative by this court in the case of State ex rel. Kern v. Emerson, 90 Wash. 565, 155 Pac. 579, L. R. A. 1916F 325, and upon the authority of that case, the judgment appealed from is reversed, with direction to discharge appellants from the tax or penalty in so far as it affects their persons and property.
Ellis, C. J., Chadwick, and Main, JJ., concur.